DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 7/18/2022 is acknowledged.  The traversal is on the ground(s) that it is not believed to incur undue burden on the Office to search all of the claims, or at least the claims of Groups I, II and V which are each drawn to a fluid delivery system and include the computer-readable storage medium which contains one or more programming instructions that, when executed, cause the processor to receive one or more measurements of a force applied to the fluid.  Applicant’s arguments are found partially persuasive, therefore Group II has been incorporated into Group I. However, unity of invention is present a priori between Groups I and V.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/18/2022.
Information Disclosure Statement
The information disclosure statement filed 3/17/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
Foreign Patent Document Cite No. 5 has no English translation or name of patentee or applicant of cited document listed
Foreign Patent Document Cite No. 4 and 7-9 has no English translation
Foreign Patent Document Cite No. 1 has not been provided
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement filed 1/25/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
Foreign Patent Document Cite No. 6 has no English translation 
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the contents" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the force" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected by virtue of their dependency on the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agris et al. (WO 2015/081109 A1).
Regarding claim 6, Agris discloses the method of verifying the contents of a syringe (104) in a fluid delivery system (Fig. 2), comprising: 
drawing a fluid (110) into the syringe (Fig. 2, Paragraph [0003]); 
obtaining, using one or more sensors (151), one or more measurements of a force required to draw the fluid into the syringe (Paragraphs [0003] and [0036]); and 
determining, from the one or more measurements of the force required to draw the fluid into the syringe, whether the fluid is a correct fluid (Paragraphs [0036] and [0038], Abstract).    
Regarding claim 9, Agris discloses method of claim 6, further comprising triggering an alarm (“alert a user”) if it is determined that the fluid is not the correct fluid (Paragraph [0038]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Agris et al. (WO 2015/081109 A1) in view of Vanderveen (US Publication 2006/0276936 A1).
Regarding claim 1, Agris discloses a fluid delivery system (Fig. 2, 100), comprising: 
a syringe (104); 
a fluid injector (102) for drawing fluid into and dispensing fluid from the syringe (Fig. 2, Paragraph [0003]); 
one or more sensors (151) adapted to measure a force required to draw the fluid into the syringe (Paragraphs [0003] and [0036]);
a processor (160) in communication with the one or more sensors (Fig. 2); and 
wherein the processor receives from the one or more sensors one or more measurements of the force required to draw the fluid into the syringe and determine from the one or more measurements of the force required to draw the fluid into the syringe whether a correct fluid is being drawn into the syringe (Paragraphs [0036] and [0038], Abstract).  
While Agris teaches a controller that receives from the one or more sensors one or more measurements of the force required to draw the fluid into the syringe and determines from the one or more measurements and determine from the one or more measurements of the force required to draw the fluid into the syringe whether a correct fluid is being drawn, Agris does not teach the controller in communication with a storage medium that contains one or more programming instructions to perform these functions when executed by the processor.
Specifically, Agris is silent regarding
a non-transitory, computer-readable storage medium in operable communication with the processor,
wherein the computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to receive from the one or more sensors one or more measurements of the force required to draw the fluid into the syringe and determine from the one or more measurements of the force required to draw the fluid into the syringe whether a correct fluid is being drawn into the syringe. 
In analogous art, Vanderveen teaches a fluid delivery system (Fig. 1, 20), comprising: 
an infusion pump (22); 
one or more sensors (80) adapted to measure a force required to draw the fluid into the infusion pump (Paragraph [0040]);
a processor (84) in communication with the one or more sensors (Fig. 4); and 
a non-transitory, computer-readable storage medium (88) in operable communication with the processor (Fig. 4),
wherein the computer-readable storage medium contains one or more programming instructions (“programs of the processor”) that, when executed, cause the processor to receive from the one or more sensors one or more measurements of the force and determine from the one or more measurements of the force whether a correct fluid is being used (Paragraphs [0040] and [0042]-[0045]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the fluid delivery system of Agris to incorporate the teachings of Vanderveen to incorporate a non-transitory, computer-readable storage medium in operable communication with the processor, wherein the computer-readable storage medium contains one or more programming instructions in order to increase configurability of the controller by allowing a user to specify the particular functions to be performed by the controller.
Regarding claim 2, Agris in view of Vanderveen disclose the system of claim 1, wherein the programming instructions, when executed, cause the processor to determine from the one or more measurements of the force required to draw the fluid into the syringe whether the correct fluid is being drawn into the syringe by comparing at least one of the one or more measurements of the force required to draw the fluid into the syringe to a predetermined steady state force value (Paragraphs [0036] and [0038], Agris, Paragraphs [0042]-[0045], Vanderveen).  
Regarding claim 3, Agris in view of Vanderveen disclose the system of claim 2, wherein the programming instructions, when executed, cause the processor to trigger an alarm (“alert a user”, Agris, “ALERT! WRONG BAG”, Vanderveen) if the at least one of the one or more measurements of the force required to draw the fluid into the syringe is sufficiently different than the predetermined steady state force value (Paragraphs [0036] and [0038], Abstract, Agris, Paragraphs [0045], [0057]-[0059], Vanderveen).  
Regarding claim 4, Agris in view of Vanderveen disclose the system of claim 2, wherein the programming instructions, when executed, cause the processor to stop operation of the fluid injector if 2U.S. Patent Application No. 16/349,314     the at least one of the one or more measurements of the force required to draw the fluid into the syringe is sufficiently different than the predetermined steady state force value (Paragraphs [0036] and [0038], Abstract, Agris, Paragraphs [0042]-[0045], Vanderveen).  
Regarding claim 5, Agris in view of Vanderveen disclose the system of claim 1, further comprising one or more sensors (150, Agris) adapted to measure a force required to dispense the fluid from the syringe (Paragraph [0036], Agris), wherein the one or more programming instructions (“programs of the processor”, Vanderveen), when executed, cause the processor to receive one or more measurements of the force required to dispense the fluid from the syringe and determine from the one or more measurements of the force required to dispense the fluid from the syringe whether the correct fluid is being dispensed from the syringe (Paragraphs [0036] and [0038], Abstract, Agris).
Regarding claim 7, Agris discloses method of claim 6, but is silent regarding wherein determining from the one or more measurements of the force required to draw the fluid into the syringe whether the fluid is the correct fluid comprises comparing at least one of the one or more measurements of the force required to draw the fluid into the syringe to a predetermined steady state force value.
In analogous prior art, Vanderveen teaches a method of verifying the contents in a fluid delivery system (Fig. 1, 20), comprising: 
drawing a fluid (38) into an infusion pump (22, Figs. 3-4); 
obtaining, using one or more sensors (80), one or more measurements of a force required to draw the fluid into the infusion pump (Paragraph [0040]); and 
determining, from the one or more measurements of the force required to draw the fluid into the infusion pump, whether the fluid is a correct fluid (Paragraphs [0040] and [0042-[0045]),
wherein determining from the one or more measurements of the force required to draw the fluid into the infusion pump whether the fluid is the correct fluid comprises comparing at least one of the one or more measurements of the force required to draw the fluid into the infusion pump to a predetermined steady state force value (Paragraphs [0042]-[0045]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the step of determining from the one or more measurements of the force required to draw the fluid into the infusion pump whether the fluid is the correct fluid of Agris to incorporate the teachings of Vanderveen to incorporate comparing at least one of the one or more measurements of the force required to draw the fluid into the syringe to a predetermined steady state force value in order to determine if the correct fluid supply is connected (Paragraphs [0042]-[0045]).
Regarding claim 8, Agris in view of Vanderveen disclose the method of claim 7, further comprising receiving the predetermined steady state force value from a user interface  associated with the fluid delivery system or from a database associated with the fluid delivery system (Paragraph [0045], Vanderveen).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771